Name: Council Regulation (EEC) No 1710/91 of 13 June 1991 fixing the production aid for certain varieties of high- quality flint maize sown in the 1991/92 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162 / 12 Official Journal of the European Communities 26. 6 . 91 COUNCIL REGULATION (EEC) No 1710/91 of 13 June 1991 fixing the production aid for certain varieties of high-quality flint maize sown in the 1991 /92 marketing year be set at a level permitting greater quantities of the crop to be grown, but not resulting in production out of proportion to the actual requirements of the Community market , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577 /90 (2 ), and in particular Article 10a (4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the objective of the production aid is to encourage the growing ofhigh-quality flint maize ; whereas the aid must Article 1 The production aid for high-quality flint maize provided for in Article 10a of Regulation (EEC) No 2727/75 shall be ECU 100 per hectare for maize sown during the 1991 /92 marketing year . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 353 , 17 . 12 . 1990 , p . 23 . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 14 . (4 ) OJ No C 158 , 17 . 6 . 1991 . ( s ) OJ No C 159 , 17 . 6 . 1991 .